EVANS, Circuit Judge
(dissenting).
The facts are fairly and fully stated in the majority opinion.
Parties who are in disagreement as to the liability of one to the other compromise the disputed claim or claims. A compromise presupposes a reduction in the original claim. Had suit been carried to a successful end, the debtor would, or might have also been liable for a substantial amount of interest. However, in settlement, the parties agree on the payment of a sum, to-wit, “$120,000 without interest.” Approval of settlement by the court was necessary.
After such approval and from the date of such approval, was claimant entitled to recover interest?
I feel tolerably clear that it was, — so clear, in fact, as to afford justification for this dissent.
It seems certain that the parties agreed and intended that claimant’s disputed demands should be settled for a lump sum, to-wit, “$120,000 ■ without interest.” In other words, any larger sum, as well as interest thereon from the date of the breach of duty by corporate officers, was surrendered or waived by the compromise.
After this settlement was approved by the court, could it be said that the parties agreed that failure or postponement of payment of the amount agreed upon should be without interest? If so, on what theory? If the debtor, after making the compromise, had refused to make any payment, would recovery in an action at law to collect the amount agreed upon, be without interest?
The settlement dealt with the amount of liability. . Accountability for interest, as such, depended upon the due date of payment. The words “without interest” in the settlement agreement in question, relate solely to the amount of the settlement. The due date of the settlement was determined by the court’s order of approval. The agreement of the parties, determinative of the amount of settlement, had no bearing on, and did not control, the due date of the payment, which in turn was determinative of the commencement of interest liability.
I therefore conclude that interest at the Indiana legal rate was recoverable from the date the District Court approved the settlement.